DETAILED ACTION
This is in response to the Amendment filed 10/20/2021 wherein claims 2-5, 7-11, 15-17, 23, 25-54 are canceled and claims 1, 6, 12-14, 18-22, 24, and 55-59 are presented for examination.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the “second, H2- rich stream is fed as an air-fuel combustor feedstream to an air-fuel combustor for forming air-fuel gas turbine working fluid, and wherein the air-fuel gas turbine working fluid is fed to an air-fuel gas turbine for producing power” in combination with “the second, H2- rich stream is fed as a H2 feedstream to treatment means for increasing the H2 purity of the H2 feedstream”, as required by Claim 59, must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Objections
Claims 1, 6, 55, and 57-59 are objected to because of the following informalities: 
“the separator means” (Claim 1, line 4; Claim 55, line 4; and Claim 57, line 4) is believed to be in error for - - the membrane separator means - -;
“the gas turbine” (Claim 1, line 14 and Claim 57, line 15) is believed to be in error for - - the gas turbine means - -;
“fed to heat recovery steam generator means” (Claim 1, line 11) is believed to be in error for - - fed to first heat recovery steam generator means - -;
“fed to heat recovery steam generator means” (Claim 6, lines 2-3) is believed to be in error for - - fed to second heat recovery steam generator means - -;
“the separator” (Claim 58, line 4 and Claim 59, line 4) is believed to be in error for - - the membrane separator - -; and
“the oxyfuel combustor means” (Claim 58, line 21) is believed to be in error for - - the oxyfuel combustor - -.
Appropriate correction is required.
Applicant is advised that should claim 57 be found allowable, claim 58 will be objected to under 37 CFR 1.75 as being a substantial duplicate thereof. When two claims in an application are duplicates or else are so close in content that they both cover the same thing, despite a slight difference in wording, it is proper after allowing one claim to object to the other as being a substantial duplicate of the allowed claim. See MPEP § 608.01(m).

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:


Claim 59 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. Claim 59 recites “the second, H2- rich stream is fed as an air-fuel combustor feedstream to an air-fuel combustor for forming air-fuel gas turbine working fluid, and wherein the air-fuel gas turbine working fluid is fed to an air-fuel gas turbine for producing power” in combination with “the second, H2- rich stream is fed as a H2 feedstream to treatment means for increasing the H2 purity of the H2 feedstream”. Applicant’s specification does not describe and Applicant’s drawings do not show the H2- rich stream being sent to both a an air-fuel combustor and treatment means. Therefore, the claimed subject matter in claim 59 was not described in the specification to convey to one skilled in the art that the inventor had possession of the claimed invention.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 12-14, 18, 22 are rejected under 35 U.S.C. 103 as being unpatentable over Callahan (WO 2007/092084) in view of Asen et al. (US 2004/0170557) and Van Den Berg (US 2012/0058921).
Regarding Independent Claim 1, Callahan teaches a process (Figure 5) comprising: 

separating the separator feedstream (8) in the separator means (9) to form a first, CO- rich stream (11, 11b) and a second, H2- rich stream (10, 10b)
feeding the first, CO-rich stream (11, 11b) as an oxyfuel combustor feedstream to oxyfuel combustor means (schematically shown in Figure 5) for forming sub-critical CO2 gas turbine working fluid (combustor within gas turbine 12), and 
feeding the sub-critical CO2 gas turbine working fluid to gas turbine means for producing power (turbine of the gas turbine 12), 
wherein the sub-critical CO2 gas turbine working fluid exits the gas turbine means as gas turbine exhaust (14) which is fed to heat recovery steam generator means (18) for generating steam (22), and wherein steam (22) from the heat recovery steam generator means (18) is fed as first steam working fluid (see Figure 5) to first steam turbine means (23) for generating power (at 23a), 
wherein at least a first portion of exhaust (13) from the gas turbine (12) is recycled as feed to the oxyfuel combustor means (see Figure 5) together with high purity oxygen (5) and the CO-rich stream (11, 11b),
wherein the second, H2- rich stream is fed as an air-fuel combustor feedstream (10, 10b) to air-fuel combustor means (combustor of gas turbine 15) for forming air-fuel gas turbine working fluid, and wherein the air-fuel gas turbine working fluid is fed to air-fuel gas turbine means for producing power (the turbine of gas turbine 15), and 
wherein the first, CO-rich stream (at 11b) is fed to the oxyfuel combustor means (the combustor within 12; see Figure 5).
Callahan does not teach that the syngas feedstream is from natural gas or wherein the first, CO-rich stream is fed directly to the oxyfuel combustor means in the absence of expansion in an expander.
Asen teaches (Figures 1-3) the concept of feeding a separator feedstream (from 22) to a membrane separator (40) and separating the feedstream to form a first, retentate stream (16) and a 
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify Callahan to have the first, CO-rich stream be fed directly to the oxyfuel combustor means in the absence of expansion in an expander, as taught by Asen, since it has been held that omission of an element and its function in a combination where the remaining elements perform the same functions as before involves only routine skill in the art. In re Karlson, 136 USPQ 184 (CCPA 1963). 
Callahan in view of Asen does not teach that the syngas feedstream is from natural gas.
Van Den Berg teaches syngas streams can be produced from reformed natural gas, coal, or other fossil fuels (paragraph [0002]).  
It would have been obvious to one of ordinary skill in the art prior to the filing date of the invention to substitute the fossil fuel of Callahan with natural gas, as taught by Van Den Berg, to obtain predictable results (in this case, reformed syngas comprising primarily CO and H2) as an obvious extension of prior art teachings, KSR, 550 U.S. at 415-421, 82 USPQ2d at 1396, MPEP 2141 III B.
Regarding Claims 12-14, Callahan in view of Asen and Van Den Berg teaches the invention as claimed and discussed above. Callahan further teaches (Figure 5) that the CO-rich stream comprises at least about 60% CO (76% CO, pg. 8, ll. 27-28) and the H2-rich stream comprises at least about 20% H2 (85% H2, pg. 8, ll. 29-30).
Regarding Claim 18, Callahan in view of Asen and Van Den Berg teaches the invention as claimed and discussed above. Callahan further teaches (Figure 5) that the high purity oxygen (5) is premixed with the recycled gas turbine exhaust (13 mixes with 5 prior to entering 12).
Regarding Claim 22, Callahan in view of Asen and Van Den Berg teaches the invention as claimed and discussed above, and Callahan further teaches an air separator means (3) for separating oxygen from air to produce the high purity oxygen (5).

Claims 57-58 are rejected under 35 U.S.C. 103 as being unpatentable over Callahan (WO 2007/092084) in view of Van Den Berg (US 2012/0058921).
Regarding Independent Claim 57, Callahan teaches a process (Figure 2) comprising: 

separating the separator feedstream (8) in the separator means (9) to form a first, CO- rich stream (11) and a second, H2- rich stream (10),
feeding the first, CO-rich stream (11) as an oxyfuel combustor feedstream to oxyfuel combustor means (schematically shown in Figure 2) for forming sub-critical CO2 gas turbine working fluid (combustor within gas turbine 12), and 
feeding the sub-critical CO2 gas turbine working fluid to gas turbine means for producing power (turbine of the gas turbine 12), 
wherein the sub-critical CO2 gas turbine working fluid exits the gas turbine means as gas turbine exhaust (14) which is fed to heat recovery steam generator means (18) for generating steam (22), and wherein steam (22) from the heat recovery steam generator means (18) is fed as first steam working fluid (see Figure 2) to first steam turbine means (23) for generating power (at 23a), 
wherein at least a first portion of exhaust (13) from the gas turbine (12) is recycled as feed to the oxyfuel combustor means (see Figure 2) together with high purity oxygen (5) and the CO-rich stream (11),
wherein the second, H2- rich stream is fed as an air-fuel combustor feedstream (10) to air-fuel combustor means (combustor of gas turbine 15) for forming air-fuel gas turbine working fluid, and wherein the air-fuel gas turbine working fluid is fed to air-fuel gas turbine means for producing power (the turbine of gas turbine 15), and
wherein the first, CO-rich stream is fed to the oxyfuel combustor means (schematically shown in Figure 2) in the absence of expansion in an expander (see Figure 2). 
Callahan does not teach that the syngas feedstream is from natural gas.  
Van Den Berg teaches syngas streams can be produced from reformed natural gas, coal, or other fossil fuels (paragraph [0002]).  
It would have been obvious to one of ordinary skill in the art prior to the filing date of the invention to substitute the fossil fuel of Callahan with natural gas, as taught by Van Den Berg, to obtain predictable 
Regarding Independent Claim 58, Callahan teaches a process (Figure 2) comprising: 
feeding a separator feedstream comprising syngas (stream 8) from a fossil fuel (1, a feed comprising a fossil fuel, Pg. 2, ll. 24-29) to membrane separator (9), 
separating the separator feedstream (8) in the separator (9) to form a first, CO- rich stream (11) and a second, H2- rich stream (10),
feeding the first, CO-rich stream (11) as an oxyfuel combustor feedstream to oxyfuel combustor means (schematically shown in Figure 2) for forming sub-critical CO2 gas turbine working fluid (combustor within gas turbine 12), and 
feeding the sub-critical CO2 gas turbine working fluid to a gas turbine for producing power (turbine of the gas turbine 12), 
wherein the sub-critical CO2 gas turbine working fluid exits the gas turbine as gas turbine exhaust (14) which is fed to a heat recovery steam generator (18) for generating steam (22), and wherein steam (22) from the heat recovery steam generator (18) is fed as first steam working fluid (see Figure 2) to first steam turbine means (23) for generating power (at 23a), 
wherein at least a first portion of exhaust (13) from the gas turbine (12) is recycled as feed to the oxyfuel combustor (see Figure 2) together with high purity oxygen (5) and the CO-rich stream (11),
wherein the second, H2- rich stream is fed as an air-fuel combustor feedstream (10) to air-fuel combustor (combustor of gas turbine 15) for forming air-fuel gas turbine working fluid, and wherein the air-fuel gas turbine working fluid is fed to air-fuel gas turbine for producing power (the turbine of gas turbine 15), and
wherein the first, CO-rich stream is fed to the oxyfuel combustor means (schematically shown in Figure 2) in the absence of expansion in an expander (see Figure 2). 
Callahan does not teach that the syngas feedstream is from natural gas.  
Van Den Berg teaches syngas streams can be produced from reformed natural gas, coal, or other fossil fuels (paragraph [0002]).  
It would have been obvious to one of ordinary skill in the art prior to the filing date of the invention to substitute the fossil fuel of Callahan with natural gas, as taught by Van Den Berg, to obtain predictable results (in this case, reformed syngas comprising primarily CO and H2) as an obvious extension of prior art teachings, KSR, 550 U.S. at 415-421, 82 USPQ2d at 1396, MPEP 2141 III B.

Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Callahan in view of Asen and Van Den Berg as applied to claim 1 above, and further in view of Marley (US 2013/0106110).
Regarding Claim 6, Callahan in view of Asen and Van Den Berg teaches the invention as claimed and discussed above.  Callahan in view of Asen and Van Den Berg does not teach that each gas turbine is connected to a separate HRSG and steam turbine.  
Marley teaches using a system with multiple gas turbines (4 shown in figure 1) connected to two steam turbines (20 in figure 1).  
It would have been obvious to one of ordinary skill in the art prior to the filing date of the invention to use a second steam turbine in the system of Callahan in view of  Asen and Van Den Berg, as taught by Marley, in order to allow the system to increase power generation as additional steam is supplied to the system (paragraph [0034]).

Claim 19 is rejected under 35 U.S.C. 103 as being unpatentable over Callahan in view of Asen and Van Den Berg as applied to claim 1 above, and further in view of Huntington (US 2014/0250908).
Regarding Claim 19, Callahan in view of Asen and Van Den Berg teaches the invention as claimed and discussed above. Callahan further teaches that the purified oxygen is premixed with the exhaust gas upstream of the combustor (13 and 5 combine upstream of combustor within 12).  Callahan in view of Van Den Berg does not teach that the high purity oxygen is mixed with the gas turbine exhaust in the combustor.  
Huntington teaches a turbine system (figure 3) that mixes purified oxygen (from ASU 305 with line 112 entering combustor 120) with gas turbine exhaust (154) in a combustor (120), and Huntington further 
It would have been obvious to one of ordinary skill in the art prior to the filing date of the invention to mix the recycled exhaust with purified air in the combustor of Callahan in view of Asen and Van Den Berg, as taught by Huntington, because there are a limited number of locations where the oxidant and recycled exhaust gas can be mixed prior to combustion as recognized by Huntington at paragraph [0051] (upstream or within the combustor), such that there is a reasonable expectation of success when choosing one of the two locations to mix the oxidant with the recycled exhaust gas.  See KSR; MPEP 2141 III E “Obvious to try”.

Claims 20-21, 55-56 and 59 are rejected under 35 U.S.C. 103 as being unpatentable over Callahan in view of Asen and Van Den Berg as applied to claim 18 above, and further in view of Behling (US 6,221,131).
Regarding Claims 20 and 21, Callahan in view of Asen and Van Den Berg teaches the invention as claimed and discussed above.  Callahan in view of Asen and Van Den Berg does not teach that the high purity oxygen is at least about 97% pure.  
Behling teaches using a PSA to enrich H2 to over 98% (Col. 1, ll. 55-67).  
It would have been obvious to one of ordinary skill in the art prior to the filing date of the invention to modify the invention of Callahan in view of Asen and Van Den Berg with the PSA device of Behling, in order to further enrich the hydrogen to a level above 98% (Col. 1, ll. 55-67).

Claims 55-56 and 59 are rejected under 35 U.S.C. 103 as being unpatentable over Callahan in view of Van Den Berg and Behling (US 6,221,131).
Regarding Claims 55-56, Callahan teaches a process (Figure 2) comprising: 
feeding a separator feedstream comprising syngas (stream 8) from a fossil fuel (1, a feed comprising a fossil fuel, Pg. 2, ll. 24-29) to membrane separator means (9), 
separating the separator feedstream (8) in the separator means (9) to form a first, CO- rich stream (11) and a second, H2- rich stream (10),
2 gas turbine working fluid (combustor within gas turbine 12), and 
feeding the sub-critical CO2 gas turbine working fluid to gas turbine means for producing power (turbine of the gas turbine 12), 
wherein the sub-critical CO2 gas turbine working fluid exits the gas turbine means as gas turbine exhaust (14) which is fed to heat recovery steam generator means (18) for generating steam (22), and wherein steam (22) from the heat recovery steam generator means (18) is fed as first steam working fluid (see Figure 2) to first steam turbine means (23) for generating power (at 23a), and
wherein at least a first portion of exhaust (13) from the gas turbine (12) is recycled as feed to the oxyfuel combustor means (see Figure 2) together with high purity oxygen (5) and the CO-rich stream (11).
Callahan does not teach that the syngas feedstream is from natural gas or wherein the second, H2- rich stream is fed as a H2 feedstream to treatment means for increasing the H2 purity of the H2 feedstream, wherein the H2- rich stream is fed to pressure swing adsorption for increasing the purity thereof.  
Van Den Berg teaches syngas streams can be produced from reformed natural gas, coal, or other fossil fuels (paragraph [0002]).  
It would have been obvious to one of ordinary skill in the art prior to the filing date of the invention to substitute the fossil fuel of Callahan with natural gas, as taught by Van Den Berg, to obtain predictable results (in this case, reformed syngas comprising primarily CO and H2) as an obvious extension of prior art teachings, KSR, 550 U.S. at 415-421, 82 USPQ2d at 1396, MPEP 2141 III B. Callahan in view of Van Den Berg does not teach wherein the H2- rich stream is fed as a H2 feedstream to treatment means for increasing the H2 purity of the H2 feedstream, wherein the H2- rich stream is fed to pressure swing adsorption for increasing the purity thereof.  
Behling teaches supplying an H2 permeate stream to a pressure swing adsorption device to enrich H2
It would have been obvious to one of ordinary skill in the art prior to the filing date of the invention to modify the invention of Callahan in view of Van Den Berg with the PSA device of Behling, in order to further enrich the hydrogen to a level above 98% (Col. 1, ll. 55-67).
Regarding Independent Claim 59, Callahan teaches a process (Figure 2) comprising: 
feeding a separator feedstream comprising syngas (stream 8) from a fossil fuel (1, a feed comprising a fossil fuel, Pg. 2, ll. 24-29) to membrane separator (9), 
separating the separator feedstream (8) in the separator (9) to form a first, CO- rich stream (11) and a second, H2- rich stream (10),
feeding the first, CO-rich stream (11) as an oxyfuel combustor feedstream in the absence of expansion in an expander (see Figure 2) to an oxyfuel combustor (schematically shown in Figure 2) for forming sub-critical CO2 gas turbine working fluid (combustor within gas turbine 12), and 
feeding the sub-critical CO2 gas turbine working fluid to gas turbine means for producing power (turbine of the gas turbine 12), 
wherein the sub-critical CO2 gas turbine working fluid exits the gas turbine as gas turbine exhaust (14) which is fed to a heat recovery steam generator (18) for generating steam (22), and wherein steam (22) from the heat recovery steam generator means (18) is fed as first steam working fluid (see Figure 2) to first steam turbine means (23) for generating power (at 23a), and
wherein at least a first portion of exhaust (13) from the gas turbine (12) is recycled as feed to the oxyfuel combustor (see Figure 2) together with high purity oxygen (5) and the CO-rich stream (11), and 
wherein the second, H2- rich stream (10) is fed as an air-fuel combustor feedstream (see Figure 2) to an air-fuel combustor (the combustor of 15) for forming air-fuel gas turbine working fluid (exhaust of the combustor of 15), and wherein the air-fuel gas turbine working fluid (the exhaust of combustor of 15) is fed to an air-fuel gas turbine for producing power (pg. 9, ll. 28-34).
Callahan does not teach that the syngas feedstream is from natural gas or wherein the second, H2- rich stream is fed as a H2 feedstream to treatment means for increasing the H2 purity of the H2 
Van Den Berg teaches syngas streams can be produced from reformed natural gas, coal, or other fossil fuels (paragraph [0002]).  
It would have been obvious to one of ordinary skill in the art prior to the filing date of the invention to substitute the fossil fuel of Callahan with natural gas, as taught by Van Den Berg, to obtain predictable results (in this case, reformed syngas comprising primarily CO and H2) as an obvious extension of prior art teachings, KSR, 550 U.S. at 415-421, 82 USPQ2d at 1396, MPEP 2141 III B. Callahan in view of Van Den Berg does not teach wherein the H2- rich stream is fed as a H2 feedstream to treatment means for increasing the H2 purity of the H2 feedstream, wherein the H2- rich stream is fed to pressure swing adsorption for increasing the purity thereof.  
Behling teaches supplying an H2 permeate stream to a pressure swing adsorption device to enrich H2 to over 98% (Col. 1, ll. 55-67).  
It would have been obvious to one of ordinary skill in the art prior to the filing date of the invention to modify the invention of Callahan in view of Van Den Berg with the PSA device of Behling, in order to further enrich the hydrogen to a level above 98% (Col. 1, ll. 55-67).

Claim 24 is rejected under 35 U.S.C. 103 as being unpatentable over Callahan in view of Asen, Van Den Berg, and Marley.
Regarding Independent Claim 24, Callahan teaches a process (see Figure 5) comprising: 
feeding a separator feedstream comprising syngas (8) from a fossil fuel to separator means (9),
separating the separator feedstream in the separator means to form a first, CO- rich stream (11, 11b) and a second, H2- rich stream (10, 10b), 
feeding the first, CO-rich stream (11, 11b) as an oxyfuel combustor feedstream to oxyfuel combustor means (combustor within gas turbine 12) for forming sub-critical CO2 gas turbine working fluid (see Figure 5), 
feeding the sub-critical CO2 gas turbine working fluid to sub-critical CO2 gas turbine means (turbine within gas turbine 12), the sub-critical CO2 gas turbine means having a sub-critical C02 gas turbine expansion section and a sub-critical CO2 gas turbine compression section 2 gas turbine working fluid being fed to the sub-critical CO2 gas turbine expansion section for producing power (at 12a; see pg. 9, ll. 6-12), 
recycling at least a first portion of exhaust from the sub-critical CO2 gas turbine expansion section to the sub-critical CO2 gas turbine compression section of the sub-critical CO2 gas turbine means (through EGR line 13), wherein the power produced in step (d) is used to power the sub-critical CO2 gas turbine compression section to compress the recycled sub-critical CO2 gas turbine exhaust (mechanical energy from turbine is transferred to compressor in 12), 
capturing the remaining portion of sub-critical CO2 gas turbine exhaust (line 19 to CO2 compression and sequestration in figure 5), 
feeding the compressed sub-critical CO2 gas turbine exhaust to the oxyfuel combustor means (through line 13 where it meets with line 5 before entering 12), 
reacting the first, CO-rich stream with high purity oxygen in the oxyfuel combustor means under sub-critical CO2 conditions (oxygen through 5 combines with EGR 13 before entering combustor of 12), 
feeding the second, H2- rich stream (10, 10b) as an air-fuel combustor feedstream to air-fuel combustor means (combustor of 15) wherein the air-fuel combustor feedstream is reacted with air to form an air-fuel gas turbine working fluid (exhaust of combustor of gas turbine 15), 4
feeding the air-fuel gas turbine working fluid to air-fuel gas turbine means (exhaust from combustor of 15 fed to turbine of 15), the air-fuel gas turbine means having an air-fuel gas turbine expansion section and an air-fuel gas turbine compression section (compressor and turbine of 15 shown in figure 5), the air-fuel gas turbine working fluid being fed to the of air-fuel gas turbine expansion section for producing power (pg. 9, ll. 28-34), 
feeding air to the air-fuel gas turbine compression section of the air-fuel gas turbine means (air 16), wherein the air is compressed using the power produced in step (j) (turbine drives compressor of 15), 
2-rich stream (10, 10b) to form the air-fuel gas turbine working fluid (pg. 9, ll. 28-34), 
wherein before recycling exhaust from the sub-critical CO2 gas turbine expander section (from 14) to the sub-critical CO2 gas turbine compression section (from 13) of the sub-critical CO2 gas turbine means (12), the exhaust (14) is fed to first heat recovery steam generator means (18) for generating steam (22), 
wherein steam(22)  from the first heat recovery steam generator means (18) is fed to first steam turbine means (23) for generating power (at 23a),
wherein exhaust (17) from the air-fuel gas turbine means (15) is fed to second heat recovery steam generator means (20) for generating steam (22),
wherein steam (22) from the second heat recovery steam generator means (20) is fed to a steam turbine (23) for generating power (at 23a), and
wherein the first, CO-rich stream (at 11b) is fed to (see Figure 5) the oxyfuel combustor means (the combustor within 12; see Figure 5).
Callahan does not teach that the syngas feedstream is from natural gas, that each gas turbine is connected to a separate HRSG and steam turbine, or wherein the first, CO-rich stream is fed directly to the oxyfuel combustor means in the absence of expansion in an expander.
Asen teaches (Figures 1-3) the concept of feeding a separator feedstream (from 22) to a membrane separator (40) and separating the feedstream to form a first, retentate stream (16) and a second, permeate stream (at 13), wherein the first, retentate stream (16) is fed directly (see Figure 1) to an oxyfuel combustor (47) in the absence of expansion in an expander (see Figure 1).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify Callahan to have the first, CO-rich stream be fed directly to the oxyfuel combustor means in the absence of expansion in an expander, as taught by Asen, since it has been held that omission of an element and its function in a combination where the remaining elements perform the same functions as before involves only routine skill in the art. In re Karlson, 136 USPQ 184 (CCPA 1963).
Callahan in view of Asen does not teach that the syngas feedstream is from natural gas or that each gas turbine is connected to a separate HRSG.
Van Den Berg teaches syngas streams can be produced from reformed natural gas, coal, or other fossil fuels (paragraph [0002]).  
It would have been obvious to one of ordinary skill in the art prior to the filing date of the invention to substitute the fossil fuel of Callahan in view of Asen with natural gas, as taught by Van Den Berg, to obtain predictable results (in this case, reformed syngas comprising primarily CO and H2) as an obvious extension of prior art teachings, KSR, 550 U.S. at 415-421, 82 USPQ2d at 1396, MPEP 2141 III B. Callahan in view of Van Den Berg does not teach that each gas turbine is connected to a separate HRSG and steam turbine.
Marley teaches using a system with multiple gas turbines (4 shown in figure 1) connected to two steam turbines (20 in figure 1).  
It would have been obvious to one of ordinary skill in the art prior to the filing date of the invention to modify Callahan in view of Asen and Van Den Berg to include a second steam turbine, as taught by Marley, in order to allow the system to increase power generation as additional steam is supplied to the system (paragraph [0034] of Marley).

Response to Arguments
Applicant’s arguments, see Pages 3-4 of the Remarks filed 11/17/2021, with respect to the rejection(s) of claim(s) 1, 6, 12-14, 18-22, and 24 under 35 U.S.C. 103 have been fully considered and are persuasive. Therefore, the rejection has been withdrawn. However, upon further consideration, a new ground(s) of rejection is made in view of the newly found reference Asen (US 2004/0170557). As discussed in the rejection above, Asen teaches (Figures 1-3) the concept of feeding a separator feedstream (from 22) to a membrane separator (40) and separating the feedstream to form a first, retentate stream (16) and a second, permeate stream (at 13), wherein the first, retentate stream (16) is fed directly (see Figure 1) to an oxyfuel combustor (47) in the absence of expansion in an expander (see Figure 1).
Applicant's arguments filed 10/20/2021 have been fully considered but they are not persuasive. Applicant argues that natural gas was not known to be converted to syngas. The arguments of counsel cannot take the place of evidence in the record. In re Schulze, 346 F.2d 600, 602, 145 USPQ 716, 718 (CCPA 1965); In re Geisler, 116 F.3d 1465, 43 USPQ2d 1362 (Fed. Cir. 1997) ("An assertion of what seems to follow from common experience is just attorney argument and not the kind of factual evidence that is required to rebut a prima facie case of obviousness."). In addition, Van Den Berg states, in no uncertain terms, that “Synthesis gas streams are generally produced via partial oxidation or steam reforming of hydrocarbons including natural gas” (see Paragraph 0002). Therefore, Applicant’s argument that natural gas could not have been converted to syngas is refuted by the reference.
Although Applicant has submitted a declaration regarding a presentation where individuals stated that the material presented appeared to be an important invention and wondered why no one had ever though the inventive system before, Applicant has provided no evidence that these statements were made in regards to the claim language presented in the amendment field 10/20/2021 or if these individuals were aware of the references being used in the current rejection.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Linder et al. (US 6,877,319) also teaches a membrane separator that feeds streams directly to combustor (see Figures 1-2).

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THOMAS P BURKE whose telephone number is (571)270-5407. The examiner can normally be reached M-F 8:30-5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ehud Gartenberg can be reached on (571)272-4828. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. 
For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/THOMAS P BURKE/Examiner, Art Unit 3741